Title: To George Washington from Thomas Melvill, 18 June 1789
From: Melvill, Thomas
To: Washington, George



May it Please your Excellcy
Boston 18th June 1789

Without previous appoligy or introduction to your Excellcy, I have taken the liberty to request for a few moments your attention to a subject which nearly concerns the future welfare & happiness of my self and a large family—Wether such a step in any situation can for me be proper, I am at a loss to determine, but both my duty and my feelings towards them have outweighed every other consideration & I cannot but hope these motives will furnish my excuse if not my justification.
In the month of October 1787 by the decease of Nathl Barber Esqr. the Naval Office for the Port of Boston became vacant & by the joint ballot of both Houses I had the honour to be appointed his Successor—In June 1788 at the anual choice I was reappointed, and on the 10th of this present Month was again rechosen by the unanimous vote of both Houses, as will appear by the inclosed certificate—It may not be amiss to mention that I am a native of the Town of Boston, was in the service of this state during the war and have suffered a full share (to say the least) of property by means of the War—The Gentlemen in Congress from the Eastward will be able to furnish any necessary information respecting my character and conduct in Office, and I cannot but flatter myself on enquiry my reputation & integrity will be found unimpeached—My duty to Your Excelly and my duty to my family have made it incumbent on me to lay sir before you these state of facts—and if in your Excelly judgement it should be in all respects consistent with the dignity & publick good of the Union that I should be continued Naval Officer for the Port of Boston under the new constitution,

It is a favour I earnestly & respectfully request from your Excelly & by no means if Otherwise I have the honor to be Your Excelly Most Obet & Most Hu: Serv.

Thomas Melvill

